Citation Nr: 1715625	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1979 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017.  A transcript of that hearing is on file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows that his current cervical spine disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107.  In the light of the decision being fully favorable to the Veteran, no further discussion of such duties is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  

Certain chronic diseases will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (enumerating such chronic diseases).  If a chronic disease is diagnosed after the presumptive period, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology is established if a claimant can demonstrate (1) a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (section 3.303(b) provides alternative method of establishing second and/or third service connection elements).  Arthritis is a chronic disease under VA's regulations, 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology is applicable in this case.

The record reflects diagnoses of degenerative disc and joint disease (DDJD) of the cervical spine, fulfilling the first element of service connection.  

The Veteran's service treatment records indicate that he was involved in a motor vehicle accident in October 1992, after which he sought treatment for neck pain.  His service treatment records also reflect complaints of neck pain in May 1990 and November 1999.  Thus there are clearly in-service complaints.

In addition to complaints of neck pain during service, the record reflects that the Veteran continually sought treatment for neck pain and stiffness after leaving active service in October 2000 and before a second, post-service motor vehicle accident in October 2009.  For example, in December 2003, the Veteran sought treatment for a stiff neck with limited movement, reporting a history of neck pain with similar episodes.  In January, February, March, and April 2004, the Veteran underwent a physical therapy program for his neck pain.  In August 2005, the Veteran's physician ordered imaging of his neck, noting "pain and stiffness along left side of neck for many years."  In September, October, and November 2008, the Veteran again sought treatment for pain in his neck, shoulder, and arm.  In December 2008, the Veteran's VA physician noted a "long-standing" history of neck and lower back pain, for which the Veteran was completing a physical therapy program.  Further, the record contains evidence of degenerative changes in an August 2005 x-ray and a December 2008 MRI.  The December 2008 examination resulted in a diagnosis of multilevel DDJD in the cervical spine.

The Veteran underwent a VA examination of the cervical spine in February 2012, which also included a diagnosis of DDJD.  The examiner opined that no valid relationship could be established between his current DDJD and his complaints during service, given the nine years' time between May 1990 and November 1999.  However, the examiner did not comment upon the in-service October 1992 motor vehicle accident documented multiple times in the Veteran's service treatment records, which resulted in left neck and shoulder pain.  The examiner further relied on the multiple complaints of neck pain after the post-service October 2009 motor vehicle accident to suggest that it was an intercurrent cause of the Veteran's DDJD.  In supporting the opinion, the examiner also did not address the consistent complaints of neck pain and DDJD diagnosis occurring in the record between the Veteran's separation from the Army and the post-service motor vehicle accident.  For these reasons, the Board finds the VA examiner's negative nexus opinion to be inadequate and consequently not probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that reports of symptomatology are not supported by contemporaneous clinical evidence does not render them inherently not credible); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

The Board finds that the Veteran's history of treatment for neck pain and stiffness and subsequent diagnoses outweigh the VA examiner's inadequate opinion, and demonstrate a continuity of symptomatology of the Veteran's cervical spine disability since service.  Therefore, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the third element of service connection is fulfilled under section 3.303(b), and that the Veteran's cervical spine disability is service connected.  See 38 C.F.R. §§ 3.303(b).

ORDER

Service connection for a cervical spine disability is granted.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


